Citation Nr: 0938975	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-04 486	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from March 1967 to May 1972.  He also served in the United 
States Army Reserve from March 1976 to September 2005, 
including a periods of active duty from July 1999 to April 
2000 and from June 2004 to September 2005.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

A hearing at the RO was held in February 2009 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  

This matter was last before the Board in June 2009 when it 
was remanded for further development.  


FINDINGS OF FACT

Service connection for hypertension was granted by the RO in 
an August 2009 rating decision, and therefore, there is no 
longer a case or issue in controversy.




CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to 
service connection for hypertension because the issue has 
been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 
20.101.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing, and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

With respect to the issue of service connection for 
hypertension, the appellant timely appealed an October 2005 
rating decision which denied the claim; after the SOC was 
issued in December 2007, the appellant submitted a timely 
Substantive Appeal in February 2008.  However, the RO, in a 
rating decision issued in August 2009, granted service 
connection for hypertension.  Therefore, the rating decision 
favorably resolved that issue.  Thus, the issue of 
entitlement to service connection for hypertension has been 
rendered moot, and that issue is no longer in appellate 
status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 
20.101, 20.200, 20.202.  Accordingly, the claim must be 
dismissed.






	(CONTINUED ON NEXT PAGE)





ORDER

Because the appellant's claim for service connection for 
hypertension has been rendered moot by the RO's having 
granted service connection for hypertension, the appeal is 
dismissed by the Board for lack of jurisdiction.



		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


